Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 26 June 1778
From: Hamilton, Alexander
To: Washington, George


                    
                        Sir,
                        Robins Tavern 8 Miles from Allen Town [N.J.]12 OClock [26 June 1778]
                    
                    We have halted the troops at this place. The enemy, by our last reports, were four miles from this (that is their rear) and had passed the road which turns off towards South Amboy, which determines their rout towards Shrewsbury. Our reason for halting is the extreme distress of the troops for want of provisions—General Wayne’s detachment is almost starving—and seem both unwilling and unable to march further, ’till they are supplied—If we do not receive an immediate supply, the whole purpose of our detachment must be frustrated.
                    This morning we missed doing any thing from a deficiency of intelligence—On my arrival at Cranbury yester-evening, I proceeded by Desire of the Marquis immediately to Hides Town and Allen Town—to take measures for cooperating with the different parts of the detachment, and to find what was doing to procure intelligence. I found every precaution was neglected—no horse was near the enemy, or could be heard of ’till late in the morning; so that before we could send out parties and get the necessary information, they were in full march—and as they have marched pretty expeditiously we should not be able to come up with them during the march of the day; if we did not suffer the impediment we do on the score of provisions—We are intirely at a loss where the army is, which is no inconsiderable check to our entreprise, if the army is wholly out of supporting distance, we risk the total loss of the detachment in making an attack.
                    If the army will countenance us we may do something clever. We feel our personal honor as well as the honor of the army and the good of the service interested and are heartily desirous to attempt whatever the disposition of our men will second and prudence authorise. It is evident the enemy wish to avoid not to engage us.
                    Desertions I imagine have been pretty considerable to day; I have  seen 8 or 10 deserters and have heard of many more—We have had some little skirmishing by detached parties—one attacked their rear guard with a degree of success killed a few and took seven prisoners. I am with great respect & regard Sir Yr Obedt ser.
                    
                        A. Hamilton
                    
                    
                        Marquis & Gen. Dickenson send their compliments—My writing makes theirs unnecessary.
                        An officer just comes in who informs that [he] left the enemy’s rear five miles off, still in march about half an hour ago—To ascertain still more fully their route I have ordered a fresh party on their left towards the head of their column. They have three Brigades in rear of their baggage.
                    
                